UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Premium Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Portfolio summary Top 10 Issuers (32.6% of Total Investments on 4-30-12) Bank of America Corp. 6.2% Nexen, Inc. 2.8% CH Energy Group, Inc. 3.8% PPL Electric Utilities Corp. 2.8% Southern California Edison Company 3.4% MetLife, Inc. 2.6% Alabama Power Company 3.0% Qwest Corp. 2.6% Wells Fargo & Company 2.9% Duquesne Light Company 2.5% Sector Composition Utilities 53.1% Consumer Staples 2.0% Financials 28.6% Materials 0.3% Energy 8.8% Industrials 0.2% Telecommunication Services 7.0% 1 As a percentage of the Fund’s total investments on 4-30-12. 2 Cash and cash equivalents not included. 3 The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment focus makes the Fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Sector investing is subject to greater risks than the market as a whole. 6 Premium Dividend Fund | Semiannual report Fund’s investments As of 4-30-12 (unaudited) Shares Value Preferred Securities 89.6% (60.8% of Total Investments) (Cost $609,070,059) Consumer Staples 2.9% Food & Staples Retailing 2.9% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 224,250 20,084,388 Energy 5.2% Oil, Gas & Consumable Fuels 5.2% Apache Corp., Series D, 6.000% (Z) 136,500 7,250,880 Nexen, Inc., 7.350% 1,135,000 28,760,900 Financials 42.2% Capital Markets 2.5% Credit Suisse Guernsey, 7.900% (Z) 175,000 4,593,750 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 162,700 1,627 Morgan Stanley Capital Trust III, 6.250% (Z) 105,000 2,567,250 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 397,000 9,952,790 Commercial Banks 11.8% Barclays Bank PLC, Series 3, 7.100% 192,500 4,762,450 Barclays Bank PLC, Series 5, 8.125% 310,000 7,917,400 PNC Financial Services Group, Inc., 6.125% (I) 271,600 6,871,480 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 259,600 6,791,136 Santander Holdings USA, Inc., Series C, 7.300% (Z) 500,000 12,500,000 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) 324,500 8,780,970 U.S. Bancorp, 6.000% (I) 160,000 4,128,000 Wells Fargo & Company, 8.000% (L)(Z) 1,017,000 30,042,180 Consumer Finance 6.8% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 109,136 2,696,751 HSBC USA, Inc., 2.858% (L)(Z) 503,000 24,898,500 SLM Corp., Series A, 6.970% (Z) 445,500 20,038,590 Diversified Financial Services 15.3% Bank of America Corp., 6.375% (Z) 1,160,000 27,608,000 Bank of America Corp., 6.625% (L)(Z) 360,000 8,967,600 See notes to financial statements Semiannual report | Premium Dividend Fund 7 Shares Value Diversified Financial Services (continued) Bank of America Corp., 8.200% (Z) 35,000 $886,200 Bank of America Corp., Depositary Shares, Series D, 6.204% (L)(Z) 960,000 23,020,800 Bank of America Corp., Series MER, 8.625% (Z) 102,000 2,627,520 Citigroup Capital VII, 7.125% 35,000 885,500 Citigroup Capital VIII, 6.950% 30,000 746,100 Citigroup Capital XII (8.500% to 3-30-15, then 3 month LIBOR + 5.870%) (Z) 291,500 7,503,210 Citigroup, Inc., 8.125% (Z) 338,830 9,778,634 Deutsche Bank Contingent Capital Trust II, 6.550% (L)(Z) 287,000 6,985,580 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 662,000 17,020,020 Insurance 4.7% MetLife, Inc., Series B, 6.500% (L)(Z) 1,061,000 26,843,300 Principal Financial Group, Inc., Series B (6.518% to 6-30-35, then higher of 10 year Constant Maturity Treasury (CMT), or 30 year CMT or 3 month LIBOR + 2.100%) 55,000 1,418,450 Prudential PLC, 6.750% (Z) 176,100 4,490,550 Real Estate Investment Trusts 1.1% Kimco Realty Company, Depositary Shares, Series F, 6.650% 174,760 4,403,952 Public Storage, Inc., 6.125% 24,000 616,560 Wachovia Preferred Funding Corp., Series A, 7.250% 90,500 2,399,155 Thrifts & Mortgage Finance 0.0% Federal Home Loan Mortgage Corp., Series Z (Higher of 3 month LIBOR + 4.160% or 7.875%) (I) 55,000 68,750 Federal National Mortgage Association, Series S (Higher of 3 month LIBOR + 4.230% or 7.750%) (I) 159,500 196,185 Telecommunication Services 6.2% Diversified Telecommunication Services 3.8% Qwest Corp., 7.375% (L)(Z) 1,021,000 26,627,680 Touch America Holdings, Inc., 6.875% (I) 161,778 0 Wireless Telecommunication Services 2.4% Telephone & Data Systems, Inc., 6.625% (Z) 285,000 7,207,650 Telephone & Data Systems, Inc., 6.875% (Z) 170,000 4,584,900 United States Cellular Corp., 6.950% 185,000 4,874,750 Utilities 33.1% Electric Utilities 24.8% Alabama Power Company, 5.200% (L)(Z) 1,178,600 30,419,666 Carolina Power & Light Company, 5.440% (Z) 11,382 1,136,066 Duquesne Light Company, 6.500% 519,900 25,800,038 Entergy Arkansas, Inc., 6.450% 350,000 8,793,750 Entergy Mississippi, Inc., 6.250% 667,000 16,758,375 FPC Capital I, Series A, 7.100% (Z) 240,000 6,153,600 HECO Capital Trust III, 6.500% (Z) 181,000 4,622,740 NextEra Energy Capital Holdings, Inc., 5.700% 160,000 4,127,984 NSTAR Electric Company, 4.780% (Z) 100,000 10,056,250 8 Premium Dividend Fund | Semiannual report See notes to financial statements Shares Value Electric Utilities (continued) NSTAR Electric Company, 4.250% 13,347 $1,201,230 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 1,150,000 28,715,500 Southern California Edison Company, 6.125% (Z) 195,000 19,603,604 Southern California Edison Company, Series C, 6.000% (Z) 150,877 15,082,993 Independent Power Producers & Energy Traders 1.3% Constellation Energy Group, Inc., Series A, 8.625% (Z) 326,000 8,707,460 Multi-Utilities 7.0% Baltimore Gas & Electric Company, Series 1993, 6.700% (Z) 20,250 2,074,359 Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 134,000 13,655,444 BGE Capital Trust II, 6.200% 616,000 15,504,720 Consolidated Edison Company of New York, Inc., Series A, 5.000% 25,180 2,642,893 Consolidated Edison Company of New York, Inc., Series C, 4.650% 15,490 1,562,786 Consolidated Edison Company of New York, Inc., Series D, 4.650% 5,000 504,688 DTE Energy Company, 6.500% 126,000 3,470,040 Interstate Power & Light Company, Series B, 8.375% (Z) 132,800 3,841,904 Union Electric Company, 3.700% (Z) 12,262 1,044,569 Virginia Electric & Power Company, 6.980% (Z) 45,500 4,591,237 Common Stocks 57.8% (39.2% of Total Investments) (Cost $339,558,650) Energy 7.8% Oil, Gas & Consumable Fuels 7.8% BP PLC, ADR (L)(Z) 100,000 4,341,000 Chevron Corp. (Z) 112,000 11,934,720 ConocoPhillips (L)(Z) 155,000 11,102,650 Royal Dutch Shell PLC, ADR 69,000 4,936,260 Spectra Energy Corp. (L)(Z) 315,000 9,683,100 Total SA, ADR 252,500 12,147,775 Industrials 0.4% Industrial Conglomerates 0.4% General Electric Company (L)(Z) 130,000 2,545,400 Materials 0.4% Metals & Mining 0.4% Freeport-McMoRan Copper & Gold, Inc. 82,000 3,140,600 See notes to financial statements Semiannual report | Premium Dividend Fund 9 Shares Value Telecommunication Services 4.1% Diversified Telecommunication Services 4.1% AT&T, Inc. (L)(Z) 420,000 13,822,200 Verizon Communications, Inc. (L)(Z) 357,500 14,435,850 Utilities 45.1% Electric Utilities 16.9% American Electric Power Company, Inc. 220,000 8,544,800 Duke Energy Corp. (L)(Z) 337,500 7,232,625 Entergy Corp. 210,000 13,767,600 FirstEnergy Corp. (Z) 430,000 20,132,600 Northeast Utilities (L)(Z) 680,000 25,003,600 PNM Resources, Inc. (L)(Z) 500,000 9,380,000 Progress Energy, Inc. (L)(Z) 380,000 20,223,600 Southern Company 75,000 3,445,500 UIL Holdings Corp. 280,000 9,623,600 Gas Utilities 1.0% AGL Resources, Inc. 70,000 2,760,100 Atmos Energy Corp. (Z) 110,000 3,583,800 ONEOK, Inc. 12,000 1,030,680 Multi-Utilities 27.2% Alliant Energy Corp. (Z) 452,520 20,472,005 Ameren Corp. (Z) 80,000 2,623,200 Black Hills Corp. (L)(Z) 225,500 7,443,755 CH Energy Group, Inc. 597,000 39,175,140 Dominion Resources, Inc. (L)(Z) 195,000 10,177,050 DTE Energy Company (L)(Z) 390,000 21,988,200 Integrys Energy Group, Inc. (L)(Z) 240,000 13,113,600 National Grid PLC, ADR 180,000 9,736,200 NiSource, Inc. (Z) 469,200 11,565,780 OGE Energy Corp. (Z) 250,000 13,490,000 Public Service Enterprise Group, Inc. 120,000 3,738,000 TECO Energy, Inc. (L)(Z) 570,000 10,271,400 Vectren Corp. (Z) 220,000 6,479,000 Xcel Energy, Inc. (L)(Z) 700,000 18,942,000 Total investments (Cost $948,628,709) † 147.4% Other assets and liabilities, net (47.4%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 10 Premium Dividend Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments ADR American Depositary Receipts LIBOR London Interbank Offered Rate (I) Non-income producing security. (L) All or a portion of this security is a Lent Security as of 4-30-12, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of Lent Securities at 4-30-12 was $277,759,530. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 4-30-12 was $610,801,699. † At 4-30-12, the aggregate cost of investment securities for federal income tax purposes was $951,270,178. Net unrealized appreciation aggregated $73,235,196, of which $106,035,914 related to appreciated investment securities and $32,800,718 related to depreciated investment securities. See notes to financial statements Semiannual report | Premium Dividend Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value per share. Assets Investments, at value (Cost $948,628,709) $1,024,505,374 Cash 1,889,399 Cash segregated at custodian for swapcontracts 1,680,000 Dividends receivable 2,613,764 Other receivables and prepaidexpenses 149,338 Totalassets Liabilities Payable for investmentspurchased 1,349,812 Committed facility agreementpayable 332,000,000 Swap contracts, atvalue 2,017,259 Interestpayable 34,630 Payable toaffiliates Accounting and legal servicesfees 83,557 Trustees’fees 87,837 Other liabilities and accruedexpenses 149,984 Totalliabilities Netassets Paid-incapital $616,240,054 Undistributed net investmentincome 3,088,356 Accumulated net realized gain on investments and swapagreements 1,926,980 Net unrealized appreciation (depreciation) on investments and swapagreements 73,859,406 Netassets Net asset value pershare Based on 49,990,624 shares of beneficial interest outstanding — unlimited number of shares authorized with no par value $13.90 12 Premium Dividend Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned, expenses incurred in operating the Fund and net gains (losses) for the period stated. Investmentincome Dividends $28,366,412 Interest 140,804 Less foreign taxeswithheld (76,857) Total investmentincome Expenses Investment managementfees 3,918,517 Accounting and legal servicesfees 498,349 Transfer agentfees 91,699 Trustees’fees 29,136 Printing andpostage 64,334 Professionalfees 64,732 Custodianfees 45,788 Registration and filingfees 6,224 Interestexpense 1,606,918 Stock exchange listingfees 21,600 Other 6,534 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 4,797,465 Swapcontracts (450,210) Change in net unrealized appreciation (depreciation)of Investments 31,556,974 Swapcontracts (915,918) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Premium Dividend Fund 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-12 ended (unaudited) 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $22,076,528 $43,896,384 Net realizedgain 4,347,255 2,032,087 Change in net unrealized appreciation(depreciation) 30,641,056 52,009,703 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (22,641,155) (45,272,754) From Fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan 275,696 — Totalincrease Netassets Beginning ofperiod 660,415,416 607,749,996 End ofperiod Undistributed net investmentincome Share activity Sharesoutstanding Beginning ofperiod 49,969,927 49,969,927 Issued pursuant to Dividend ReinvestmentPlan 20,697 — End ofperiod 14 Premium Dividend Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six months ended 4-30-12 (unaudited) Cash flows from operating activities Net increase in net assets from operations $57,064,839 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (49,773,300) Long-term investments sold 37,868,984 Decrease in short-term investments 11,000,000 Net amortization of premium (discount) 14,067 Decrease in dividends receivable 652,819 Increase in payable for investments purchased 1,267,492 Decrease in receivable for investments sold 10,022,290 Increase in cash segregated at custodian for swap contracts (1,410,000) Increase in other receivables and prepaid expenses (35,094) Increase in unrealized depreciation of swap contracts 915,918 Increase in payable to affiliates 6,253 Decrease in interest payable (142) Decrease in other liabilities and accrued expenses (17,632) Net change in unrealized (appreciation) depreciation on investments (31,556,974) Net realized gain on investments (4,797,465) Net cash provided by operating activities Cash flows from financing activities Repayment of custodian overdraft (9,767,197) Borrowings from committed facility agreement payable 2,800,000 Repurchase of common shares 275,696 Distributions to common shareholders (22,641,155) Net cash used in financing activities Net decrease in cash Cash at beginning of period — Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Premium Dividend Fund 15 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.44 0.88 0.81 0.77 0.82 0.87 Net realized and unrealized gain (loss) oninvestments 0.69 1.09 2.46 1.15 (3.98) (0.24) Distributions to DARTS* — (0.20) (0.29) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.45) (0.91) (0.87) (0.72) (0.58) (0.60) From net realizedgain — — — (0.12) (0.01) — Totaldistributions Anti-dilutive impact of tender offer and share repurchase — — — 0.01 3 0.01 4 — Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 5 6 Total return at market value (%) 5 6 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $695 $660 $608 $488 $456 $709 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.42 7 1.48 8 1.69 8 1.73 1.64 1.71 Interest expense (Note7) 0.48 7 0.50 0.57 0.77 0.58 — Expenses before reductions (including interestexpense) 1.90 7 1.98 8 2.26 8 2.50 2.22 1.71 Expenses net of fee reductions (excluding interestexpense) 1.42 7 1.37 8 1.69 8 1.73 1.64 1.71 Expenses net of fee reductions (including interestexpense) 1.90 7 1.87 8 2.26 8 2.50 2.22 1.71 9 Net investmentincome 6.61 7 7.00 7.26 9.21 7.59 6.86 10 Portfolio turnover (%) 4 13 21 7 15 14 11 Seniorsecurities Total value of DARTS outstanding (inmillions) — $351 Involuntary liquidation preference per unit (inthousands) — 100 Average market value per unit (inthousands) — 100 Asset coverage perunit 12 — 13 Total debt outstanding end of period (in millions) (Note7) $332 $329 $284 $250 $239 — Asset coverage per $1,000 ofDARTS 14 — $3,016 Asset coverage per $1,000 ofdebt 15 $3,094 $3,006 $3,140 $2,954 $2,913 — 16 Premium Dividend Fund | Semiannual report See notes to financial statements * Dutch Auction Rate TransferableSecurities. 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 The tender offer was completed at a repurchase price of $6.98 for 2,629,996 shares, which equals $18,353,857 in redemptions. The tender offer had a $0.01 NAVimpact. 4 The tender offer was completed at a repurchase price of $8.38 for 2,768,417 shares, which equals $23,199,333 in redemptions. The tender offer had a $0.01 NAVimpact. 5 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 6 Notannualized. 7 Annualized. 8 Includes non-recurring litigation fees which represent 0.02% and 0.13% of average net assets for the years ended 10-31-11 and 10-31-10, respectively. Insurance recovery expense reduction for the year ended 10-31-11 represents 0.11% of average netassets. 9 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 1.13% for the year ended 10-31-07. 10 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 4.54% for the year ended 10-31-07. 11 Excludes mergeractivity. 12 Calculated by subtracting the Fund’s total liabilities from the Fund’s total assets and dividing that amount by the number of DARTS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 13 In May 2008, the Fund entered into a Revolving Credit Agreement with a third-party commercial bank in order to redeem the DARTS. The redemption of all DARTS was completed on 7-3-08. 14 Asset coverage equals the total net assets plus DARTS divided by the DARTS of the Fund outstanding at periodend. 15 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end. As debt outstanding changes, the level of invested assets may change accordingly. Asset coverage ratio provides a consistent measure ofleverage. See notes to financial statements Semiannual report | Premium Dividend Fund 17 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Premium Dividend Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
